Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 11 February 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 11 Febr 1784
        
        We postponed to answer the honour of your Excellency’s favour of 5 febr, in hope to be able to mention Something definitif to you, but it would be disagreable to you to enumerate the objections and difficulties, since hitherto we have not yet the answers of all the

undertakers, whilst we are continually Endeavouring to Settle the matter, of whch. the Success is yet too incertain, to give your Excellency’s hope for it, and if any thing was capable to augment our application and endeavours, the letter just now received from his Excelly Robt Morris Esqr. Should be most proper to it, Since he mentions us.
        “The necessity of making a due provision for our publick engagements, be comes every day more evident on this Side of the water, and the States are in consequence proceeding to that object[”];
        “as the period for performing some of my heaviest engagements is now arrived, as I can get a good exchge:, and am convinced you may be in cash to honor it, I this day have drawn on you a further bill of one hunderd thousand Guilders, I am to request Gentlemen that this bill may meet with due notice and payment”
        This shows enough how much his Excelly. Stands in need of money, and that more drafts can yet arrive, and how much therefore the inconvenience should be at the return of protested bills of nonpayment, we Shall therefore omit nothing and wish heartely to become able to advice your Excellency Monday next, when we have final meeting a Satisfactory conclusion; the undertakers press us yet upon more premium, and we have given them to understand, that with one per C: more, that is in all 7 per C: instead of 6 per C:, we should engage your Excellenÿ’s approbation, provided the object can be concluded as proposed to them, whch: is Sir one year postponed the redeeming, and the gratifications so much reduced, that it will safe at Least 10000 £ stg to the States, for whch. to safe, it is convenient to pay one per C: more, Since this doth not amount to £2000 stg. by whch. your Excelly can perceive how much we take the American intrest to Mind, and beg to recieve your agreement to this proposal and approbation of our Conduct.
        We have the honour to remain / with great esteem. / Sir / Your mostt humb Servants
        
          Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fÿnje
        
      